DETAILED ACTION
This action is in reply to papers filed 4/25/2022. Claims 11, 14-16, 19-21, 24-25 and 28-31 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190032016A1, Published 1/31/2019.	 

          Moot  Claim Rejection(s)
The 112 (b) rejection of claims 22-23 is moot in view of the cancellation of the claims. 

   Maintained Claim Rejection(s)
The 112 (a) lack of enablement rejection of claims 14-16, 25 and 28-29 is maintained.  Applicant’s arguments will be addressed following maintained rejection.  
The 102 (a)(1)/(a)(2) rejection of claims 11, 21 and 30 as being anticipated by Klein et al. (PgPub US20110251593A1, Published 10/13/2011, Filed 4/11/2011) is maintained. Applicant’s arguments will be addressed following maintained rejection.  
The 103 (a) rejection of claims 19, 20 and 24 as being unpatentable over Klein et al. (PgPub US20110251593A1, Published 10/13/2011, Filed 4/11/2011) as applied to claims 11, 21 and 30 is maintained. Applicant’s arguments will be addressed following maintained rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 25, 28-29 and 31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing a cardiomyocyte, wherein said method comprises (1) culturing human pluripotent stem cells on Matrigel-precoated culture plates in human pluripotent stem cell culture medium for 2 days, (2) after the 2 days, supplementing the medium of (1) with 12 μM CHIR and 10 nM rapamycin and wherein the cells are cultured for 3 days, (3) after the 3 days, transferring and then culturing the cells of (2) in a medium comprising RPMI/B27 minus insulin supplemented with 12 μM CHIR plus 10 nM rapamycin without insulin for 1 day, and (4) after the 1 day,  supplementing the medium of (3) with 10 μM XAV939 plus 10 μM KY02111 for continuous 4 days without medium replacement, does not reasonably provide enablement for any other method.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons advanced in the previous office action and will not be reiterated herein.  

                                        Applicant’s Arguments/Response to Arguments 
Applicant argues:  Applicant does not specifically address the 112(a) scope of enablement rejection. 
In Response: At the outset, Examiner notes that the rejection is maintained as independent claim 14 fails to limit the mTOR signaling pathway inhibitor and the Wnt pathway promoter to rapamycin and CHIR, respectively. In addition, the claim fails to narrow the concentrations of these compounds and recite a concentration for the Wnt pathway inhibitor. As previously noted, this is problematic. 
Indeed, previously cited Kadari et al. taught obtaining cardiomyocytes using an optimal combination of stimuli such as BMP4 and CHIR following Wnt inhibition using XAV939 or IWR1. The emphasis on ‘optimal combination’ hints at a synergy among the specifically selected compounds. In fact, at para. 102, Applicant specifically notes the combination of rapamycin and CHIR99021 provided good activity in inducing the differentiation of pluripotent stem cells into cardiomyocytes. Claim 14 lists at least seven mTOR signaling pathway inhibitors and at least two Wnt pathway promoters. In the absence of working examples that are NOT drawn to a rapamycin and CHIR99021 composition, it would totally be left up to one of ordinary skill in the art to experiment combining at least one of the mTOR signaling pathway inhibitors with at least one of the Wnt pathway promoters to derive a composition that would induce differentiation of pluripotent stem cells into cardiomyocytes. This is considered undue experimentation. One reason is that the art is replete with teachings of unpredictability in determining, a priori, the effects of similar compounds on a common test subject. In fact, solely to buttress this argument, Examiner cites Varin et al. (Oncotarget. 2016 Jun 14;7(24):35753-35767, attached herewith) who observed opposite effects on cells when using rapamycin and AZD8055, both mTOR signaling pathway inhibitors (Pg. 35754, Col. 2, para. 2).  
As such, the rejection is maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 is copied below, in full:

    PNG
    media_image1.png
    443
    985
    media_image1.png
    Greyscale

Note that the Wnt pathway promoter is limited to CHIR99021 in claim 11. 
However, claim 24 recites CHIR99021 in the alternative. That is, claim 24 broadens the Wnt pathway promoter to an either or selection. See below. 

    PNG
    media_image2.png
    263
    963
    media_image2.png
    Greyscale


Accordingly, the metes and bounds of claim 24 are unclear insofar that independent claim 11 limits the Wnt pathway promoter to CHIR99021 but dependent claim 24 broadens the Wnt pathway promoter to be selected from CHIR99021 and Bio.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) Claims 11, 21 and 30 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Klein et al. (PgPub US20110251593A1, Published 10/13/2011, Filed 4/11/2011). Note that the rejection has been update to reflect amendments to claim 11. 
Claim interpretation: The preamble of claim 11 has been amended to recite, inter alia, “…composition for promoting the differentiation of a stem cell into a cardiomyocyte…” MPEP 2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this regard, the preamble of claim 11 is not considered a limitation of the claim as it only states the purpose of the composition. Newly amended claim 30 is also subjected to the same interpretation as it also recites the same purpose. 


Regarding claim 11, Klein et al. disclose a culture medium (i.e. pharmaceutically acceptable carrier) comprising at least one glycogen synthase kinase-3 (GSK-3) inhibitor/Wnt signaling activator (Pg. 6, para. 52; Pg. 10, para. 92) and at least one mammalian target of rapamycin (mTOR) inhibitor. In one embodiment, Klein discloses the GSK-3 inhibitor/Wnt signaling activator is CHIR-911 (Pg. 7, para. 62). CHIR-911 is a synonym for CHIR-99021 (see Pg. 1 of ChEMBL, attached). In addition, Klein discloses the mTOR inhibitor is rapamycin (Pg. 7, para. 64). Note that the teachings of Klein meet the limitation of a combination as set forth in claim 30 because Klein makes clear that, an effective amount of each inhibitor (i.e. combination) is added to the culturing medium (Pg. 7, para. 65). Indeed, at Pg. 17, para. 138 (last sentence), Klein discloses s a ‘combination’ of lithium (Wnt signaling activator) and rapamycin (mTOR inhibitor).  Klein discloses the concentration of rapamycin is 5 nM (as in claim 21) (Pg. 7, para. 65).
Accordingly, Klein anticipates the claimed invention. 

Applicant’s Arguments/Response to Arguments
Applicant argues: Applicant argues that Klein did not disclose the combination of the mTOR signaling pathway inhibitor that is selected from the group consisting of: rapamycin, everolimus (RAD00I), KU-0063794, AZD8055, temsirolimus, INK128, ridaforolimus, and a combination thereof; wherein the Wnt pathway promoter is CHIR99021.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, Klein does indeed disclose the combination of rapamycin and CHIR-911, which as evidenced by ChEMBL, is a synonym for CHIR-99021.
Applicant argues: Applicant argues that the effect of D4 is the maintenance and expansion of HSCs, not involving stem cell fate regulation, it has absolutely nothing to do with the present invention.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, the “purpose” of the present invention is recited in the preamble. Per MPEP  2111.02 (II) states that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
It is further noted that the Klein reference is an anticipatory reference. The Courts have consistently held that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 (II) further notes that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Examiner’s emphasis.  
Applicant argues: Klein did not give any hints on how to obtain a large number of human embryonic stem cell-derived cardiomyocytes.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because none of the rejected claims require any number of human-embryonic stem cell-derived cardiomyocytes. Moreover, none of the claims require the stem cell to be human embryonic stem cells. Note that ‘an embryonic stem cell’ is recited as an option in claim 14.   
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 2
Claims 19, 20 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (PgPub US20110251593A1, Published 10/13/2011, Filed 4/11/2011) as applied to claims 11, 21 and 30.

The teachings of Klein et al. are applied as detailed above. And although Klein teaches a concentration of the mTOR  signaling pathway inhibitor to be 5 nM (as in claim 24, in-part), Klein fails to teach the concentration of the Wnt pathway promoter is 1-40 µM (as in claim 20 and as further in claim 24). However, the derivation of such a combination~ 1 nM-.2 µM of rapamycin and 0.5 μM - 2 μM BIO (as in claim 20 and as further in claim 24) would have been prima facie obvious to one of ordinary skill in the art. Indeed, Klein makes clear that the actual amount of inhibitor added to the culturing medium can vary according to the culturing volume, additional culturing components, and the particular inhibitor selected (Pg. 7, para. 65).  Thus, based on these teachings, one of ordinary skill in the art would have found a 0.5 μM - 2 μM concentration of BIO prima facie obvious. Similarly, a molar ratio of 1-5000, 5000-15000  (as in claim 19) between the mTOR signaling pathway inhibitor and the Wnt pathway promoter would have also been prima facie obvious in view of Klein’s stated teachings regarding varying inhibitor according to culture conditions. 
MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).”  Absent evidence of a showing of criticality, the teachings of Klein render the limitations of claims 20 and 24 prima facie obvious.

Applicant’s Arguments/Response to Arguments
No specific arguments were made in regards to the 103(a) rejection of claims 19, 20 and 24.  

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632